Citation Nr: 1400773	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for instability of the right knee, post-operative, prior to October 20, 2010.

2. Entitlement to a rating in excess of 10 percent for a limitation of flexion of the right knee prior to October 20, 2010. 

3. Entitlement to a rating in excess of 30 percent for total right knee replacement from December 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2011, the Board remanded the appeal to the RO for further development.  A review of the record shows that the RO has complied with all remand instructions by taking appropriate action to obtain VA treatment records, providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains VA treatment records, a rating decision, and an appellant brief submitted by the Veteran's representative not found within the physical claims folder. 

The Veteran requested a Board hearing, but withdrew her request in an August 2008 correspondence in accordance with 38 C.F.R. § 20.704(e) (2013).  Thus, the Board shall proceed with appellate review at this time.


FINDINGS OF FACT

1.  Prior to October 20, 2010, the Veteran's instability of the right knee, post-operative, was manifested by pain, instability, slight effusion and occasional episodes of locking, with no ankylosis, impairment of tibia and fibulam, or genu recurvatum.

2.  Prior to October 20, 2010, the Veteran's right knee was capable of flexion to at least 100 degrees or more even upon consideration of painful motion. 

3.  From December 1, 2011, the Veteran's total right knee replacement is manifested by intermediate degrees of residual weakness and pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for instability of the right knee, post-operative, have not been met prior to October 20, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5256, 5257, 5258, 5259, 5261, 5262, 5263 (2013).

2.  The criteria for a rating in excess of 10 percent for a limitation of flexion of the right knee have not been met prior to October 20, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5260 (2013).

3.  The criteria for a rating in excess of 30 percent for a total right knee replacement have not been met from December 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5055 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 


Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations that set forth the necessary criteria for the benefits currently sought.  In letters sent in October 2007 and May 2008, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating for her service-connected instability of the right knee, post-operative.  Moreover, in the letter, the appellant was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a claim for an increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
The October 2007 and May 2008 letters complied with these notice requirements.
  
In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency in the course of her appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claims on appeal. The Veteran's service treatment records (STRs) are associated with the claims file.  All available pertinent records, in-service, private and VA, have been obtained.  The Veteran was afforded a VA medical examination focused upon the claim on appeal in October 2007 and December 2011.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the increased rating claim, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein. 

Analysis

The Veteran seeks an increased disability rating for her service-connected right knee disability.  The RO has rated the Veteran's service-connected right knee disability under the provisions of Diagnostic Codes 5257, 5260, and 5055 during the period on appeal.  Prior to October 20, 2010, the date of the Veteran's total right knee replacement surgery, a 30 percent rating was assigned pursuant to Diagnostic Code 5257 along with a separate 10 percent rating pursuant to Diagnostic Code 5260.  A 100 percent rating was in effect from October 20, 2010 to December 1, 2011, due to the total knee replacement surgery pursuant to Diagnostic Code 5055.  For the period following December 1, 2011, a 30 percent rating has been assigned pursuant to Diagnostic Code 5055.    

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has already staged the ratings for the Veteran's right knee disability; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings. 

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Included within 38 C.F.R. § 4.71a  are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

Under Diagnostic Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Diagnostic Code 5257, for other knee impairment, recurrent subluxation or lateral instability of the knee, a slight case is to be rated 10 percent rating disabling. A moderate case is to be rated 20 percent disabling.  A severe case is to be rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a , Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent rating is warranted for genu recurvatum pursuant to Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Further, the Board notes that separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

Moreover, in a precedent opinion by VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

If a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

A private physician treated the Veteran for bilateral knee pain in August 2007.  His diagnosis of the Veteran's right knee disability is illegible.  

In a September 2007 letter to the VA, the Veteran asserted her service-connected right knee disability was causing her knee to swell and give out.  VA treatment records from that month indicate the Veteran was experiencing pain in her right knee.  She said it also occasionally "locks" during or after exercise.

In October 2007, the VA afforded the Veteran a joint examination.  At that time, the Veteran had undergone three surgeries of her right knee.  She described an increase of pain and instability of her right knee.  She rated her right knee pain as 1 out of 10 at rest and 10 out of 10 with activity.  She indicated that her employment activities aggravate her knee symptoms.  A magnetic resonance imaging (MRI) was used to examine the right knee.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee, status post-operative repair, with knee pain and moderate instability with progression.  The examiner's November 2007 report failed to report the range of motion (ROM) of the right knee.  In a December 2007 e-mail, the examiner reported the right knee flexion ROM to be 0 to 125 degrees.  He noted there was a slight amount of fluid, slight crepitus, a positive Lachman's test, and a slight laxity with valgus compression in the e-mail.  In the initial report, the examiner noted that the Veteran's joints were painful on motion, but that there was no additional limitation following repetitive use and no additional limitation during flare-ups.  He also indicated there was no weakness in the Veteran's knees, but there was a slight fatigability in that the Veteran can only stand for 30 minutes.  Finally, he noted there was incoordination with instability of the right knee, which was mild but progressive.  

In a November 2007 statement, the Veteran reported her job requires her to be on her feet regularly and causes her knees to swell and become painful by the end of the work day.  

VA treatment records indicate that the Veteran sought treatment for right knee pain at a VA outpatient treatment center in February 2008.  An x-ray revealed the hardware implanted during prior procedures was in place.  The physician noted that there did not appear to be any gross arthritis.  The Veteran's right knee ROM was 0 to 120 degrees.  After he reviewed the results of a prior MRI, the physician noted there appeared to be minimal arthritis in the patellofemoral joint, a possible posterior horn tear of the lateral meniscus and a possible osteochondral defect on the posterior aspect of the medial femoral condyle.  The physician's impression was pain related to patellofemoral problems.  She was prescribed a knee brace, which she had already been using, to improve patella tracking.

The Veteran continued to seek treatment.  VA treatment records located in VA's Virtual VA indicate she regularly reported right knee pain.  In April 2008, she described experiencing continual pain and recent catching and locking in her right knee with sharp pain.  The examining physician noted there was mild effusion and some grinding of her patellar with flexion and extension.  In July 2008, she described her pain as 9 out of 10.  She declined surgery because her prior surgeries had not relieved her pain. 

In a May 2008 letter, an acquaintance reported that she witnessed the Veteran display difficulty entering and exiting a vehicle.  She said walking short distances caused the Veteran's leg to buckle, requiring the use of a crutch or wheelchair for support.  She said the Veteran's constant ice and heat treatments along with pain medication have little effect.  Another acquaintance also submitted a letter and offered a similar view.  She witnessed the Veteran struggle to stand for prolonged periods of time while performing everyday activities, express pain through her face and voice and struggle to stand and regain mobility.  She also saw the Veteran's knee swell excessively and have limited flexibility.  

A VA treatment center x-rayed the Veteran's knee again in May 2010 after she described her pain as 10 out of 10, according to treatment records located in VA's Virtual VA.  The x-ray revealed narrowing of the medial joint spaces, postsurgical change with previous cruciate ligament repair, and some moderate arthritic change in the patella.  The Veteran said she was ready for knee surgery because of increased pain and an inability to walk or bike for exercise.  In June 2010, the Veteran reported having constant pain, occasional swelling and locking symptoms.  Her ROM was noted to be 0 to 110 degrees.  In July 2010, a VA physician diagnosed the Veteran with moderate effusion, varus, scars, diffuse medial wall tenderness, patellofemoral crepitus and pain.  He noted her right knee ROM was 3 degrees to 100 degrees.  

The Veteran underwent knee replacement surgery on October 20, 2010 at a VA hospital according to treatment records located in VA's Virtual VA.  

In January 2011, the Veteran reported experiencing occasional pain, according to VA treatment records located in VA's Virtual VA.  Her range of motion was noted to be 3 to 100 degrees.  An x-ray revealed a good alignment and no evidence of loosening of the knee replacement.  The VA physician recommended continuing outpatient physical therapy and gave the patient work release.  That same month, the Veteran reported her pain level to be 8 out of 10 after driving and 10 out of 10 after exercising to a physical therapist.  She described feeling "shock waves" in her knee.  She also told the therapist that her knee was not comfortable in a non-weight bearing position, did not allow her to sleep comfortably, would give way and was stiff.  The therapist noted the Veteran had keloid scarring form her multiple surgeries and that there was swelling on the lateral upper region. 

In March 2011, the Veteran's physical therapist noted the Veteran reported experiencing no pain in her right knee after a therapy session. 

In July 2011, she continued to report experiencing right knee pain as well as a "catching sensation" in the inner side of her knee.  An x-ray showed an intact prosthesis, and there was no evidence of loosening.  Her ROM was 0 to 100 degrees.  

In October 2011, a VA treating physician described the result of the Veteran's knee replacement surgery as "less than optimal" in a note associated with the physical claims file.  He noted she has persistent pain, catching and quadriceps weakness and is limited to a 90 degree flexion ROM in her right knee.  Her physical therapy, he concluded, resulted in only modest improvement.  He considered the use of crutches and or wheelchair as needed to be a reasonable work accommodation.   

A November 2011 orthopedic follow-up note located in Virtual VA indicated that the Veteran asserted she continued to experience knee pain.  An x-ray showed good alignment of the prosthesis and no sign of infection.  The physician assistant who examined the Veteran also indicated she had decreased sensation along the lateral aspect of the leg with good strength.  

Following the Board's remand, the VA afforded the Veteran a knee and lower leg examination in December 2011.  The examiner diagnosed the Veteran with degenerative joint disease status post total knee replacement.  The Veteran told the examiner that her right knee is in constant pain and rated the level of pain between 5 and 10 out of 10.  She reported daily flare-ups cause her to seek rest in a chair at the end of the work day.  The examiner noted that she does not seek bed rest, medical attention or become completely incapacitated.  The Veteran also indicated there was occasional popping with pain, but no locking, stiffness or feelings of giving way without falling.  The Veteran reported she experiences intermittent swelling.  She told the examiner she does not wear a knee brace, but uses a cane when she anticipates increased activity.  The Veteran said she can only walk for periods of less than an hour and stand for 30 minutes.  

The Veteran's right knee flexion was shown to extend to 90 degrees during the examination.  The examiner noted objective evidence of painful motion also began at 90 degrees.  Right knee extension was between 0 and 5 degrees.  There was no objective evidence of painful motion.  The Veteran displayed the same ROM after three additional tests.  The examiner indicated that the Veteran does not have additional limitation in ROM of the knee and lower leg following repetitive-use testing.  The examiner did note that the Veteran does have less movement than normal in her right knee, as well as pain upon movement and a disturbance of locomotion.  These symptoms cause interference with sitting, standing and weight-bearing on her right knee.  There was tenderness or pain on palpation of her right knee.  The examiner rated the strength of the Veteran's right knee flexion and extension both as 4 out of 5, which is described as "active movement against some resistance."  

Joint stability tests revealed the Veteran's anterior instability, posterior instability, and medial-lateral instability were within normal limits.  The examiner noted there was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  

The examiner did report that the Veteran has had a meniscus tear in her right knee, which results in frequent episodes of joint pain.  She had a meniscectomy that resulted in degenerative changes requiring the right knee replacement in October 2010.  The examiner concluded that the Veteran experiences intermediate degrees of residual weakness, pain or limitation of motion as a result of her knee replacement surgery.  The Veteran also had arthroscopic surgery on her right knee.  Scars mark the Veteran's prior surgeries, but the examiner indicated none of the scars are painful and/or unstable or cover a total greater than 39 square centimeters.   The examiner concluded that the Veteran's right knee disabilities do not cause a functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The examiner noted an x-ray revealed the Veteran's knee replacement is in good alignment and that there is no loosening.  A bone scan provided the same results.  The examiner indicated the Veteran's right knee disabilities impact her ability to work.  The Veteran informed the examiner that she has returned to work and is able to perform her job, but her right knee makes it difficult.    

In a December in 2011 letter, the Veteran's daughter said the October 2010 knee replacement surgery caused her mother ongoing agony, pain and stress.  The Veteran's daughter witnesses her mother experience pain every day.  She said her mother returns from work in pain and cannot tend to her family because she has to tend to her own swollen knee.  She said the Veteran seeks relief through ice packs, heating pads and pain pills, which she takes prior to sleeping.  

In a January 2012 statement, the Veteran asserted her right knee disabilities obstruct her ability to perform everyday activities, including putting on shoes and socks, cooking and grocery shopping.  She said such difficulty prevents her from wanting her to do anything unless she plans limits in advance.


Period prior to October 20, 2010

The RO has rated the Veteran's service-connected right knee disability under Diagnostic Code 5257 for other impairment of the knee, recurrent subluxation or lateral instability of the knee, and Diagnostic Code 5260 for limitation of flexion of the leg prior to October 20, 2010.  The Board will consider the service-connected knee disability symptomatology under each applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities.  

The evidence of record indicates that the Veteran's service-connected knee disability was primarily manifested by pain, instability, slight effusion and occasional episodes of locking prior to her total right knee replacement surgery.  There is no medical or lay evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262 and 5263 do not apply in this case.  

The Board finds that a rating in excess of 30 percent for instability of the right knee, post-operative, prior to October 20, 2010 is not warranted under Diagnostic Code 5257.  The disability is already receiving the maximum schedular evaluation which may be assigned under Diagnostic Code 5257.  

In December 2007, a VA examiner indicated the Veteran's right knee ROM was 0 to 125 degrees.  The November 2007 examination report, however, noted that the Veteran's joints are painful on motion.  VA treatment records indicated the Veteran's ROM was 0 to 120 degrees in February 2008, 0 to 110 degrees in June 2010 and 3 to 100 degrees in July 2010.  This limitation of flexion does not meet the criteria for a compensable rating under Diagnostic Code 5260, and the limitation of extension does not meet the criteria for a compensable rating under 5261.  Thus, the criteria do not provide for a rating in excess of 10 percent as the limitation of motion is noncompensable under the criteria for rating flexion and extension. 

In rating the Veteran's knee disability, the Board notes that there is radiographic evidence of arthritis of the knee. Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved. The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Thus, the Veteran's cannot be availed by application of Diagnostic Code 5003 for arthritis because she is already in receipt of the maximum award allowable under that section, 10 percent, under Diagnostic Code 5260 for limitation of flexion. Awarding such a rating under both Diagnostic Code 5003 and Diagnostic Code 5260 for a limitation of motion would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered application of Diagnostic Code 5258, pertaining to dislocated semilunar cartilage.  Diagnostic Code 5258 provides for a 20 percent rating where the symptoms include frequent episodes of "locking," pain, and effusion into the joint.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991).  

The Board notes that the Veteran has reported, and VA examiners have identified pain, effusion, and crepitus in her right knee prior to October 20, 2010. Additionally, the Veteran complained of occasional "locking" of her right knee.  The October 2007 examination report and VA treatment records, however, do not indicate the Veteran experienced "frequent episodes of 'locking'" or even that the Veteran reported experiencing more than occasional episodes of "locking."  Furthermore, the Board notes the Veteran could not reproduce the locking symptom while being evaluated by the VA orthopedic clinic in June 2010.  Thus, while pain and effusion were present prior to October 20, 2010, frequent episodes of "locking" were not and the criteria for a compensable rating under Diagnostic Code 5258 are not met. 

The Board adds that the Veteran cannot be availed by application of Diagnostic Code 5259 for removal of semilunar cartilage that is symptomatic because he is already in receipt of the maximum award allowable under that section, 10 percent, under Diagnostic Code 5260 for a limitation of range of motion and pain as well as 30 percent under Diagnostic Code 5257 for instability.  Awarding such a rating under Diagnostic Code 5259 for these symptoms would also violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board has noted the Veteran's complaints of pain experienced in her right knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The complaints of painful motion are clearly accounted for in the 10 percent rating awarded in the instant decision as the Veteran's limitation of flexion does not even meet the criteria for a compensable rating under Diagnostic Code 5260. 

The Board has considered other provisions in the Rating Schedule pertaining to disabilities of the knee, but there is no provision that would provide for a ratings in excess of 30 percent under Diagnostic Code 5257 and 10 percent under Diagnostic Code 5260 for the Veteran's right knee disability prior to the Veteran's total knee replacement surgery.  Thus, the Board finds that a rating in excess of 30 percent pursuant to Diagnostic Code 5257 and a rating in excess of 10 percent pursuant to Diagnostic Code 5260 are not warranted prior to October 20, 2010. 

Period from December 1, 2011

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of a rating in excess of 30 percent for the service-connected right knee disability from December 1, 2011, is not warranted.

As discussed above, during the period in question, the Veteran received the minimum, 30 percent, rating for her knee disability, pursuant to Diagnostic Code 5055.  Consistent with this diagnostic code, the Board has considered entitlement to a rating in excess of 30 percent pursuant to Diagnostic Codes 5256, 5261, or 5262. 

Diagnostic Code 5256 evaluates ankylosis of the knee while Diagnostic Code 5262 evaluates malunion and nonunion of the tibia and fibula.  During the VA examination in December 2011, the Veteran's right knee flexion was shown to extend to 90 degrees, and right knee extension was between 0 and 5 degrees.  The Veteran displayed the same ROM after three additional tests.  As the pertinent medical evidence demonstrates that the Veteran maintained range of motion in the right knee during the period in question, ankylosis clearly has not been demonstrated, and an increased rating pursuant to Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  In addition, there is no medical evidence of malunion or nonunion of the tibia and fibula during the period in question.  The examiner noted there was no evidence of any tibial and/or fibular impairment.  As such, an increased rating pursuant to Diagnostic Code 5262 is also not warranted.  38 C.F.R. § 4.71a , Diagnostic Code 5262.

The Board also finds that Diagnostic Code 5261 does not allow for a rating in excess of 30 percent during the period in question.  The pertinent medical evidence during the period in question simply does not demonstrate extension limited to 30 degrees, as required for a higher, 40 percent rating.  Rather, as noted, during the VA examination in December 2011, the Veteran's right knee extension was noted to be between 0 and 5 degrees.  As such, a rating in excess of 30 percent, pursuant to Diagnostic Code 5261 is not warranted.

In reaching this conclusion, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, while the Veteran has consistently reported right knee pain, even when taking into account her complaints of pain, there is simply no indication of extension limited to 30 degrees or more.  Moreover, the effect of the pain on the Veteran's right knee is already contemplated in the currently assigned 30 percent rating.  Simply stated, while the Board recognizes the Veteran's reports of right knee pain during the period in question, the evidence simply does not reflect that such pain has resulted in additional functional loss so as to warrant a rating in excess of 30 percent. 

The Board has carefully considered whether an increased, 60 percent rating is warranted pursuant to Diagnostic Code 5055.  In this regard, the Board recognizes that the Veteran has consistently described right knee pain during the period in question.  She is competent to report these symptoms of pain.  The Veteran's daughter also reported witnessing the Veteran display symptoms of right knee pain.  She is competent to report such observations.  The Board finds the descriptions of such pain to be credible.  Nevertheless, the Board finds that the Veteran's symptoms of pain are contemplated in the 30 percent rating currently assigned, and the Veteran's described pain has not been shown to rise to a level more nearly approximating severe painful motion, as required for an increased, 60 percent rating from December 1, 2011. 

Importantly, the medical evidence during the period in question is also competent and credible. This medical evidence reflects that the Veteran experiences right knee pain.  Significantly, however, the physician assistant who evaluated the Veteran in December 2011 noted the Veteran did not display objective signs of pain during repeated right knee extensions and only did so at 90 degrees during repeated right knee flexions.  The components of the prosthesis were described as in good position and alignment.  Furthermore, while the Veteran does experience daily flare-ups, she does not seek bed rest, medical attention or become completely incapacitated.  These medical findings, in particular, the impression of intermediate pain and/or weakness, simply do not demonstrate severe painful motion or weakness in the affected extremity, as required for a 60 percent rating pursuant to Diagnostic Code 5055. 

The Board finds the aforementioned medical evidence to be more probative as to whether, during the period in question, the Veteran's right knee disability more nearly approximated severe painful motion or weakness that would warrant a 60 percent rating pursuant to Diagnostic Code 5055. 

Based on the foregoing, the Board finds that a rating in excess of 30 percent, pursuant to Diagnostic Code 5055, during the period in question, is not warranted. 

V. Both periods

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7804-7805; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran is noted to have had 4 surgeries on her right knee resulting in surgical scars.  In January 2011, a physical therapist noted the Veteran had keloid scarring and slight swelling.  The various treatment records, however, have not noted, and the Veteran has not reported, any pain, tenderness, or related impairment due to her surgical scars of the right knee.  In December 2011, the VA examiner noted none of the Veteran's scars are painful and/or unstable or cover a total area greater than 39 square centimeters.   Based on these findings, a separate compensable rating is not warranted under the criteria for skin disabilities due to scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board recognizes that the Veteran and the record refer to the impact of the service-connected disability on her functioning and employment.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  But consideration of an extraschedular rating under is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  While VA outpatient treatment records, VA examination reports and private treatment records note that the Veteran suffers from chronic right knee pain with episodes of flare-ups that cause increases of pain and some interference with her daily activities, the scheduling criteria contemplate such degree of impairment.  The Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran has been employed before and after her total right knee replacement surgery.  Moreover, while the Veteran has asserted that her right knee disability has made her work difficult, she has not claimed it has made her unemployable.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.



ORDER

Entitlement to a disability rating in excess of 30 percent for right knee instability, post-operative, prior to October 20, 2010 is not warranted. 

Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the right knee prior to October 20, 2010 is not warranted.  

Entitlement to a disability rating in excess of 30 percent for a total right knee replacement from December 1, 2011, is not warranted.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


